Citation Nr: 0622921	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  98-00 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with low back pain and intermittent pain 
into the left leg, prior to August 12, 2004.

3.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with low back pain and intermittent pain 
into the left leg, from August 12, 2004.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The appellant had active military service from February 1983 
to April 1985.

The issue of service connection for a left knee disorder 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 RO rating decision that denied 
the appellant's petition to reopen a previously-denied claim, 
based on a finding that new and material evidence had not 
been received in support of the petition.  The appellant 
filed a Notice of Disagreement (NOD) in January 1997, and the 
RO issued a rating decision continuing the denial in November 
1997.  The appellant filed a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) in December 1997.

The issue of entitlement to an increased evaluation for 
lumbosacral strain originally came before the Board on appeal 
from a December 1996 RO rating decision that continued a 20 
percent rating for that disability.  The appellant filed an 
NOD in January 1997, and the RO issued a Statement of the 
Case (SOC) in February 1997.  The appellant filed a VA Form 9 
in December 1997.

In January 2001, the Board reopened the claim for service 
connection for a left knee disorder and remanded the claim to 
the RO for further development and adjudication, on the 
merits.  The Board also remanded the claim for a higher 
rating for lumbosacral strain for additional development.  
After accomplishing the required development, the RO 
continued the denial of both claims (as reflected in a 
January 2003 Supplemental SOC (SSOC)), and returned the 
claims file to the Board.

In November 2003, the Board again remanded the claims for 
service connection for a left knee disorder and for a rating 
in excess of 20 percent for lumbosacral strain to the RO for 
further development.  The RO subsequently granted a rating of 
40 percent for lumbosacral strain, effective August 12, 2004, 
and continued the denial of service connection for left knee 
disability (as reflected in a January 2005 SSOC).  The claims 
file has since been returned the claims on appeal to the 
Board for further appellate consideration.

Inasmuch as a rating higher than 40 percent for lumbosacral 
strain is available for the periods before and after August 
12, 2004, and a claimant is presumed to seek the maximum 
available benefit for a given disability, claims for higher 
rating for each period, as reflected on the title page, 
remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board's decision on claims for higher ratings for 
lumbosacral strain is set forth below.  The claim for service 
connection for a left knee disability is addressed in the 
remand following the order; that matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.

FINDINGS OF FACT


1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Prior to August 12, 2004, the appellant's service-
connected lumbosacral strain was manifested by no more than 
moderate overall limitation of motion due to pain.

3.  Since August 12, 2004, the appellant's service-connected 
lumbosacral strain has been manifested by limitation of 
extension to 30 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain for the period prior to August 12, 2004, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 
4.71a  (2002-2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 
and 5295 (as in effect prior to September 26, 2003) and 
General Rating Formula for Diseases and Injuries of the Spine 
(as in effect since September 26, 2003). 

2.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain for the period since August 12, 2004, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a 
(2002-2005); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (as in effect since 
September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims for higher ratings for lumbosacral 
strain in light of the duties imposed by the VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate these claims has been accomplished.

In a post-remand notice letter dated in February 2004, the 
AMC advised the appellant and his representative to submit 
evidence showing that the appellant's service-connected 
lumbosacral strain had increased in severity; the letter 
advised the appellant that such evidence could include a 
statement from his doctor, containing the physical and 
clinical findings, the result of any laboratory testing or X-
rays, and the dates of examinations and tests.  The letter 
also stated that such evidence could include statements from 
other individuals who are able to describe, from their 
knowledge and personal observation, in what manner the 
disability had become worse.  The appellant was asked to 
furnish information in regard to any recent VA medical 
treatment, and was advised in detail how to submit a 
statement in his own behalf (including complete description 
of his symptoms, to include frequency and severity, and any 
additional disablement caused by the disability).  After this 
letter, the appellant and his representative were afforded 
opportunities to respond.  Therefore, the Board finds that 
the appellant has received sufficient notice of the 
information and evidence needed to support his claims, and 
that he has been afforded ample opportunity to submit such 
information and evidence. 

The Board also notes that the AMC's post-remand notice letter 
of February 2004 satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the appellant was advised that VA is required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letter 
identified the pertinent evidence received to date, and asked 
the appellant to identify and provide the necessary releases 
for any medical providers from whom he wished VA to obtain 
additional evidence for consideration.  The Board notes that 
the February 2004 letter specifically advised the appellant, 
"Please provide us with any evidence or information you may 
have pertaining to your appeal."  
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in connection with the claims herein decided.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
However, this makes sense, inasmuch as the rating action on 
appeal was  rendered prior to enactment of the VCAA.  
Moreover, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant has been afforded opportunities to present 
information and/or evidence in support of his claim.  
Following issuance of the February 2004 notice letter (which 
completed VA's notice requirements and corrected any 
deficiencies in prior notice letters) the appellant was 
presented yet another opportunity to present information 
and/or evidence pertinent to the appeal before the claim was 
readjudicated by the RO in January 2005 (as reflected in the 
SSOC).  (Parenthetically, Board notes that, although 
additional evidence-to include 2003 and 2004 treatment 
records from Dr. R.K. Sethi, as explained below, these 
records are not directly probative of the severity of the 
veteran's lumbosacral strain during either period under 
consideration; hence, a remand for RO consideration of this 
evidence, in the first instance, is unnecessary).  Neither in 
response to the letter cited above, nor at any other point 
during the pendency of this appeal, has the appellant 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  In 
connection with these claims, the Board notes that this was 
accomplished in the SOC in February 1997 and the SSOCs in 
November 1997, January 2003, and January 2005, which suffices 
for Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The appellant's service medical 
records and treatment records from VA and private medical 
providers have been associated with the claims file.  The 
appellant has been afforded VA medical examinations of the 
low back, reports of which are of record.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above, that 
needs to be obtained.  There is no outstanding hearing 
request, and the record also presents no basis to further 
develop the record to create any new evidence for 
consideration in connection without the claims herein 
decided.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for higher ratings 
for lumbosacral strain.  


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
Diagnostic Code (DC), the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically, the Board notes that, in February 1996 
increased the rating for service-connected low back pain from 
10 percent to 20 percent, effective August 17, 1995.  The 
appellant filed the instant request for increased rating in 
excess of 20 percent in November 1996.  

As addressed in more detail below, the criteria for rating 
disabilities of the spine changed effective September 26, 
2003.  As there is no indication that the revised criteria 
are intended to have a retroactive effect, the Board has the 
duty to adjudicate the claims only under the former criteria 
for any period prior to the effective date of the new 
criteria, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

The Board notes that the RO has evaluated the appellant's 
lumbosacral spine disability under both the former and 
revised applicable criteria (see October 2005 SSOC).  
Accordingly, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria, as appropriate. 

Under the former and revised criteria, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher disability 
rating when functional loss due to limited or excessive 
movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups 
and with repeated use, if those factors are not considered in 
the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions 
of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

1.  Evaluation Prior to August 12, 2004

Prior to August 12, 2004, the RO evaluated the lumbosacral 
spine disability under consideration pursuant to the 
provisions of 38 C.F.R. § 4.71a, DC 5292, based on limitation 
of motion of the lumbar spine (as in effect prior to 
September 26, 2003).  As noted below, DC 5295 (lumbosacral 
strain) is a potential alternative rating code, but presents 
no advantage to the appellant.

The rating criteria for former DC 5292 are as follows.  A 
rating of 10 percent may be assigned for a slight limitation 
of motion; a rating of 20 percent (the appellant's current 
rating) may be assigned for a moderate limitation of motion, 
and a rating of 40 percent may be assigned for a severe 
limitation of motion.   

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  Also, as a point of reference, the Board notes that, 
for VA rating purposes, normal range of motion of the 
thoracolumbar spine is flexion to 90 degrees, extension to 30 
degrees, lateral flexion to 30 degrees in each direction, and 
rotation to 30 degrees in each direction.  See 38 C.F.R. 
§ 4.71a, Plate V (2004 and 2005).

Records from Dr. R.K. Sethi dated from June 1996 to December 
2000 document chronic low back pain being treated with pain 
medication.  A letter dated in July 1997 noted that the 
appellant was unable to sit in one position for more than one 
hour, to stand for more than 30 minutes, or to walk more than 
15 minutes, and that the range of motion of the lumbar spine 
was reduced by about 50 percent due to pain.
 
The appellant had a VA-contracted general medical examination 
in December 2000 during which he reported recurring back pain 
that rendered him unable to walk; the pain was especially 
prominent when getting up and walking around, or when lifting 
heavy objects.  The examiner found no muscle spasm or 
tenderness, but some painful motion was present.  Range of 
motion of the lumbar spine was flexion to 45 degrees (90 is 
normal), extension to 30 degrees (normal), lateral flexion to 
20 degrees in both directions (30 is normal), and rotation to 
20 degrees in both directions (30 is normal).  The limiting 
factor was pain in all fields; the examiner stated that there 
was no additional limitation due to weakness, instability, or 
lack of endurance.

Additional records from Dr. Sethi, dated from April 2001 to 
July 2003, noted a history of chronic back pain radiating to 
the left leg, with prior medical history of a work-related 
back injury in 1993.   None of the letters from Dr. R.K.S. 
note measured range of motion.  All the letters note tender 
lower lumbar paraspinals and normal muscle tone, power, and 
coordination.

Considering the pertinent evidence in light of the criteria 
of DC 5292, the Board finds that prior to August 12, 2004, 
the appellant's limitation of motion due to pain was no more 
than moderate overall.  The only measured range of motion 
tests, in December 2000, showed significant limitation of 
flexion (45 degrees out of a normal 90 degrees), but 
extension, lateral extension, and rotation were near normal.  
In the interest of equity, the Board notes that if the 
criteria of the General Rating Formula (effective in 
September 2003) were applied to the December 2000 range-of-
motion measurements, the resulting rating would be squarely 
within the 20 percent rating criteria.

Alternatively, the Board has considered whether the appellant 
would benefit from rating under former DC 5295 (lumbosacral 
strain).  The criteria of former DC 5295 are as follows.  A 
rating of 20 percent may be assigned for muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in a standing position.  A rating of 40 percent 
may be assigned for severe strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility of forced motion.  As there is 
no evidence whatsoever that, during the period in question, 
the appellant met the criteria for the higher (40 percent) 
rating under DC 5295, the Board finds that the appellant 
would not benefit from rating under that code.

The Board has also carefully considered whether a higher 
rating during the period in question is assignable due to any 
of the DeLuca factors-limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination.  In this 
case, however, the veteran's limited lumbosacral spine motion 
is the basis for the current rating.  Moreover, while the 
appellant has subjective complaints of pain, such pain is not 
shown to be so disabling as to warrant any higher rating.  In 
fact, he was still able to accomplish the range of motion of 
the lumbosacral spine, noted above, despite such complaints, 
and the VA medical examiner in December 2000 specifically 
found that there was no additional limitation of function due 
to the DeLuca factors other than pain.  

As indicated above, as of September 26, 2003, disabilities of 
the spine are now rated under a General Rating Formula for 
Diseases and Injuries of the Spine, with rating criteria 
pertinent to the lumbar spine as follows.  A rating of 20 
percent (the appellant's currently assigned rating) is 
assigned for forward motion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A rating of 40 percent is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 
rating of 50 percent is awarded for unfavorable ankylosis of 
the entire thoracolumbar spine.  A rating of 100 percent is 
awarded for unfavorable ankylosis of the entire spine.  These 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a.

In this case, the only medical evidence relating to the 
appellant's lumbosacral spine disability relating to the 
period from September 26, 2003 (effective date of the General 
Rating Formula) to August 12, 2004 (effective date of the 40 
percent rating) consists of records from Dr. R.K. Sethi dated 
in April 2004 and July 2004.  However, while these records 
note continuing back pain, they do not include other 
information upon which to assess the severity of the 
appellant's back disability during the period in question, 
such as any range-of-motion data or other findings pertinent 
to functional loss, to include a finding as to ankylosis.  
Accordingly, this evidence does not support a higher rating 
under the General Rating Formula.

The Board notes the appellant's contention, advanced in an 
April 2005 letter, that the reports by Dr. Sethi show that he 
should have been rated at 40 percent under the General Rating 
Formula in October 2003, rather than in August 2004.  
However, as noted in detail above, the General Rating Formula 
requires measured range-of-motion data or evidence of 
ankylosis, and, since the evidence from Dr. R.K.S. provides 
neither, the criteria of the General Rating Formula do not 
support a higher rating for the period. 

Based on the above analysis, the Board finds that the 
appellant's lumbosacral spine disability does not meet the 
criteria for a rating in excess of 20 percent under either 
the former or revised applicable criteria during the period 
prior to August 12, 2004; hence, the claim for a higher 
rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against that claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  Evaluation since August 12, 2004

As indicated above, under the General Rating Formula for 
Diseases and Injuries of the Spine, a rating of 40 percent 
(the appellant's current rating) is assigned  for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 
rating of 50 percent is awarded for unfavorable ankylosis of 
the entire thoracolumbar spine.  A rating of 100 percent is 
awarded for unfavorable ankylosis of the entire spine.  These 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a.

Considering the pertinent evidence in light of the criteria 
of the General Rating Formula, the Board finds that, since 
August 12, 2004, the appellant's lumbosacral spine disability 
has more closely approximated the criteria for the current 40 
percent rating.  

The appellant had a VA medical examination of the spine on 
August 12, 2004.  At that time, he reported constant pain in 
the lower back, occasionally radiating to the left leg and 
left foot; flare-ups occur three times per week and last 
approximately one day per occurrence.  Any bending reportedly 
causes an increase in the back pain, although pain medication 
makes bending easier.  The appellant was observed to walk 
without assistive aids and without obvious limp, but he 
tended to scoot his feet and make shuffling sounds with his 
shoes.  The appellant's measured range of motion was "very 
little" extension, forward flexion to 30 degrees, lateral 
bending to 10 degrees bilaterally, and rotation 15 degrees to 
left and 20 degrees to right, with reported pain on motion.  
The examiner found no ankylosis of the lumbar spine.  
The examiner noted, at length, the current medical treatment 
notes by Dr. R.K.S., and noted that current X-rays showed 
transitional lumbosacral vertebrae with normal disc spaces.  
The examiner diagnosed chronic lower back strain with chronic 
lower back pain.  The VA examiner commented that he found no 
objective evidence of pain on motion, weakness, excessive 
fatigability, or incoordination, except of some tightness of 
the back muscles that was present at the beginning of the 
examination.     

However, application of the criteria of the General Rating 
Formula to the findings of the VA medical examination results 
correspond to no more than a 40 percent rating, since the 
examiner found "very little" extension and the schedular 
criteria for 40 percent rating require extension of 30 
degrees or less.  The next higher, 50 percent, rating 
requires unfavorable ankylosis of the entire thoracolumbar 
spine, and the medical examiner specifically observed that 
there was no ankylosis present.

As with the previous period evaluated, the Board has 
carefully considered whether a higher rating is assignable 
from August 12, 2004, due to any of the DeLuca factors-
limited or excessive movement, pain, weakness, excessive 
fatigability, or incoordination.  In this case, however, the 
veteran's limited lumbar spine motion is the basis for the 
current rating.  Moreover, while the appellant has subjective 
complaints of pain, such pain is not shown to be so disabling 
as to warrant any higher rating.  In fact, he was still able 
to accomplish the range of motion of the lumbar spine, noted 
above, despite such complaints, and the VA medical examiner 
specifically found that there was no additional limitation of 
function due to the DeLuca factors.  

Based on the above analysis, the Board concludes that the 
appellant's lumbosacral spine disability does not meet the 
criteria for a rating in excess of 40 percent during the 
period from August 12, 2004; hence, the claim for a higher 
rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.




ORDER

A rating in excess of 20 percent for lumbosacral strain prior 
to August 12, 2004, is denied.

A rating in excess of 40 percent for lumbosacral strain since 
August 12, 2004, is denied.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the appellant's claim for service 
connection for a left knee disorder is warranted, even though 
such action will, regrettably, further delay a final decision 
on the appellant's claim.  In this case, the Board finds that 
further evidentiary development is necessary in order to 
fairly adjudicate the claim.

The Board has remanded this claim twice.  The matter 
originally came before the Board on appeal from an RO rating 
action that denied the appellant's petition to reopen a 
previously-denied claim, and in a January 2001 
decision/remand, the Board found that new and material 
evidence had been received, reopened the claim for service 
connection, and remanded the case for reconsideration on the 
merits (first remand).  In November 2003, the Board remanded 
the case once again, this time for compliance with the VCAA 
(second remand).

Review of the AMC's post-remand letter of February 2004, 
which was issued as a result of the Board's remand, shows 
that the actions directed by the Board were not fully 
accomplished.  A remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  Id.  

The Board's remand directed the RO to provide the appellant a 
VCAA letter "specifically as regards the claims currently on 
appeal," with "specific notice as to the type of evidence 
necessary to substantiate the claim."  However, the February 
2004 letter, which was issued in compliance with the remand, 
erroneously informed the appellant that he should submit new 
and material evidence to reopen the claim, rather than 
informing him of the evidence required for current claim for 
service connection on the merits.  Due process requires VA to 
correctly identify the issues currently being adjudicated, to 
correctly identify the elements required to support each 
benefit claimed, and to identify the evidence that is 
acceptable to satisfy those elements, and that has not yet 
been done in this case.

Under these circumstances, the Board finds that the claim 
must be remanded for compliance with the instructions of the 
Board's prior November 2003 remand.  

The Board also points out that, since the prior remand, in 
the Dingess/Hartman decision, cited above, the Court held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim (veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  The notice requirements articulated in 
Dingess/Hartman must be incorporated into the notice letter 
provided to the appellant.  

Accordingly, the RO must give the appellant another 
opportunity to submit information and/or evidence pertinent 
to the claim for service connection for left knee disability 
via a notice letter specific to that claim.  The RO's notice 
letter to the appellant should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. §  5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West. 
Supp. 2005) (amending the relevant statute to clarify that VA 
may make a decision on a claim prior to the expiration of the 
one-year notice period).  The RO should also request that the 
appellant furnish all pertinent evidence in his possession 
regarding his claimed left knee disorder that is not already 
on file with VA, and ensure that its notice letter meets the 
requirements of Dingess/Hartman, as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA.    However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to the 
specific actions requested below, the RO should also take any 
other notification and/or development action required by the 
VCAA prior to adjudicating the claim remaining on appeal.  

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for 
service connection for left knee 
disability.  The letter should include 
the elements required to establish 
service connection, a summary of the 
evidence currently of record and specific 
notice as to the type of evidence 
necessary to substantiate each required 
element of the claim.  

The RO should request that the 
appellant provide sufficient 
information, and as necessary signed 
authorization, to enable RO to obtain 
any additional evidence that is 
pertinent to his claim on appeal that 
is not currently of record.  The RO 
should also invite the appellant to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  The RO 
should also ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman, cited to 
above, as appropriate.

The RO's letter should clearly explain 
to the appellant that he has a full 
one-year period to respond, although VA 
may decide the claim within the one-
year period.

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After accomplishing the requested 
action, and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim for service connection for a left 
knee disability in light of all 
pertinent evidence (to particularly 
include all that associated with the 
claims file since the January 2005 
SSOC) and legal authority.  

4.  If the benefit sought on appeal 
remains denied, the RO should furnish 
to the appellant and his representative 
a SSOC that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response before 
the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
further action until he is notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


